Citation Nr: 0509838	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to October 
1973, and from January 1976 to November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  


FINDING OF FACT

The veteran's cervical spine disorder is not related to 
active service.  


CONCLUSION OF LAW

The veteran's cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran first claimed service connection for a 
cervical spine disorder in August 1987.  The RO denied this 
claim in November 1987.  The RO denied the veteran's attempt 
to reopen this claim in a September 2001 rating decision.  
The RO provided the veteran with a copy of this rating 
decision, and with the May 2002 Statement of the Case, which 
set forth the general requirements of then-applicable law 
pertaining to a claim for service connection.  

After certification to the Board of the veteran's claim to 
reopen his service-connection claim, the Board returned the 
veteran's record to the RO with three separate remands.  In 
November 2002, the Board requested further clarification on 
the issue of whether the veteran desired a Board hearing.  In 
May 2003, the Board remanded this matter for further 
development after finding that, contrary to the Board's 
September 2001 rating decision, new and material evidence had 
been submitted.  And in December 2003, the Board remanded 
this matter for further medical inquiry.  Pursuant to this 
latest remand, the RO advised the veteran by letter dated in 
April 2004 of the evidence that would substantiate his claim, 
and the responsibility for obtaining the evidence.  Following 
the submission of additional medical evidence in compliance 
with the Board's remand, the RO then provided the veteran 
with the Supplemental Statement of the Case reflecting 
additional adjudication, and setting forth the general 
requirements of the law pertaining to the veteran's service 
connection claim.

Because the veteran had been continually apprised of the 
nature of substantiating evidence and his responsibility for 
obtaining it, the provisions of the VCAA as to notice have 
been satisfied.  See 38 U.S.C.A § 5103(b) (providing in 
substance that after notice to the claimant under the VCAA of 
any information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO requested from the veteran, and 
received, private medical records reflecting private medical 
care.  The record indicates that the RO reviewed all relevant 
records prior to its rating decision.  Moreover, to further 
develop his claim, VA afforded the veteran several physical 
examinations and a Board hearing.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

The veteran claims that he has a current cervical spine 
disorder.  The record supports his claim.  A February 2000 VA 
Compensation and Pension Examination found degenerative disc 
disease between areas C3 and C7.  The first element of Pond 
is therefore satisfied.  Pond, 12 Vet. App. at 346.  

The veteran also claims that an in-service accident caused 
this disorder.  The record supports the veteran's claim that 
he experienced an in-service accident, but not that the 
accident caused a neck disorder.  A service medical record 
dated in July 1976 states that the veteran was struck in the 
lower back by a trailer, and then trapped between that 
trailer and the backside of a truck.  Service medical records 
dated after the accident demonstrate that the veteran 
continued to experience low back pain and limitation of 
motion during his period of active service.  One particular 
physician, according to a service medical record dated in 
December 1977, recommended that the veteran be separated due 
to non-productivity caused by chronic backaches.  This 
evidence of a low back disorder led the RO to service connect 
the veteran's lumbar spine disorder in November 1979.  

As for the in-service accident's effect on the veteran's 
neck, the record presents a different picture.  Though the 
July 1976 service medical record referring to the in-service 
accident notes "pain in his neck and stiffness", the 
veteran's service medical records are absent of complaints, 
treatment, or diagnoses of a cervical disorder.  That is also 
the case with the veteran's separation medical examination.  
In the report, the veteran indicates no disorder related to 
his neck.  In fact, the earliest evidence of complaints of 
such a disorder is found in August 1981, five years following 
the July 1976 accident.  Moreover, the earliest objective 
evidence of a cervical disorder is not found until June 1984 
when an X-ray found narrowing and lipping from C5-7.    

The Board finds therefore that the veteran's claim does not 
satisfy the second element of Pond - the record does not 
support his contention that he incurred a cervical spine 
disorder during active service.  Pond, 12 Vet. App. at 346; 
see also 38 C.F.R. §§ 3.307, 3.309 (certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty). 
 
The Board also notes that, even if the record did show such 
in-service incurrence of a neck injury, evidence would still 
be lacking to support the third element of Pond - medical 
evidence of record preponderates against the notion that the 
veteran's current disorder relates to the in-service 
accident.  Pond, 12 Vet. App. at 346.  In fact, the only 
medical examiner that directly addressed this issue stated - 
following his April 2004 Compensation and Pension Examination 
- that changes in the veteran's cervical spine were due to 
the aging process, and were not related to his service-
connected lumbar spine disorder, or to an injury during 
service.  

The veteran presented medical evidence which he maintains 
supports his claim to nexus between current disorder and in-
service accident.  A letter from a private physician, dated 
in October 2001, stated that the veteran initially injured 
his neck in 1976, and then reinjured his neck in a 1997 work-
related accident.  The Board finds this opinion of minimal 
probative value, however.  The physician's opinion regarding 
etiology consists of a one-sentence conclusory statement.  He 
never expressly states that the veteran's current disorder is 
caused by the in-service accident.  And there is no 
indication in the record that the physician reviewed the 
veteran's claims file.  The physician's opinion appears to be 
formed exclusively from the veteran's own subjective report.  
The Board therefore finds that this physician is not 
competent to opine on this matter.  

The law provides in this regard that the opinion of the 
physician that the veteran is truthful in his account is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Moreover, 
while a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

Accordingly, the Board places far greater weight of probative 
value on the clinical findings, diagnoses, and medical nexus 
opinion established in the April 2004 VA examination report.  
The report was generated with a specific view towards 
ascertaining whether the veteran's neck disorder was a result 
of any incident of his military service, and was accompanied 
by a review of all of the evidence of record.  Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


